DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2	Applicant's response to Restriction requirement, to Claims and Remarks filed on December 27, 2021 are acknowledged.
Election/Restriction
3.1.	Applicant's election with traverse of Group (II), Claims 5-7 in the reply filed on December 27, 2022 is acknowledged.  The traversal is on the ground(s) that: " the monomer unit used by Kurachi is an ester of citric acid with isosorbide, which is different from the Isohexide- dioxalate formula (I) utilized in present application (see structures below). " In addition Applicant stated with respect to Wu : " fails to disclose a single molecule that includes a carbonyl on it, let alone an oxalate or a dioxalate (i.e. the group -O(C=O)(C=O)OR, shown in the circle above). Furthermore, the monomer units such as Isoidide Dicarboxylic Acid (IIDCA), Isoidide Dimethyl Dicarboxylate (IIDMC), and Isoidide Dimethanol (IIDML) used by Wu et.al. are different from the what is presented in the present Application. These monomers are prepared by
substitution reaction which requires critical reaction conditions. In contrast, the monomer, Isohexide- dioxalate formula (I), used in present application is prepared by condensation reaction in presence of organolithium base. Therefore, the Wu reference fails to led a person of ordinary skill in the art to a structure of formula (II)".
3.2.	 This is not found persuasive because:
Kurachi disclosed repeating unit of a polyester or copolyester of Poly (oxalate Isohexide) and not repeating unit obtained from Citric acid – in this respect note that nowhere Kurachi even mention use of Citric acid.
b)	Wu reference was used to show that general term Isohexide encompasses all isomers as Isosorbide, Isomannide and Isoidide: " The term isohexides (1,4:3,6-dianhydrohexitols, DAH) refers to a group of sugar-derived diols which includes three major isomers, namely isosorbide (1,4:3,6-dianhydro-D-glucitol, IS), isoidide (1,4:3,6-dianhydro-L-iditol, II) and isomannide (1,4:3,6-dianhydro-D-mannitol, IM) – see Introduction. 
c)	Regarding method of preparing as argued: " These monomers are prepared by
substitution reaction which requires critical reaction conditions. In contrast, the monomer, Isohexide- dioxalate formula (I), used in present application is prepared by condensation reaction in presence of organolithium base" note that Claim 1 and Claim 5 are directed to compound ( product or polymer) and not to process for preparing those compounds.  In addition, Claim 1 and Claim 5 are silent with respect to " discoloration"
 and Claim 5 does not require that polyester of this claim has " high molecular weights". To the contrary , polyester of claim 5 encompasses polymers of very  lower molecular weight due to variation of parameters, for example :  (n) = 1; (x) =1; (y) = 1 and (z) = 10.
	At least for reasons above Applicant's arguments were found unpersuasive and 
The requirement is still deemed proper and is therefore made FINAL.

3.4.	Thus Claims 5-7 are active and will be examine on the merits.
4. 	Applicant's amendment to Claims 5-7 with respect to clarity and by reciting (see Claim 5): " A polyoxalate compound prepared from an isohexide-dioxalate
compound of formula (I) according to claim 1, the polyoxalate compound ..." is acknowledged and accepted. Support for this amendment has been found in Applicant's Specification (see US PG PUB 2021/0147438, Examples).
Specification
Abstract
5.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
5.2.	The Abstract filed on January 9, 2020 is objected to because:
a)   	 it was not presented on separate sheet of paper;
b)	it has less than 50 words;
c)	formula (II) is missing from the abstract;
d) 	Abstract is silent with respect to additional monomers used in polymers of formula (II), processing parameters and uses of the polymer of invention.
  Correction is required.  See MPEP § 608.01(b).

			   Claims Interpretation
6.	It is noted that Claim 5 recites: " A polyoxalate compound prepared from an isohexide-dioxalate compound of formula (I) according to claim 1.."
	Therefore, Claim 5 is in product by process format. In accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 5-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear if Claim 5 directed to polymer or just a compound due to language: "  A polyoxalate compound prepared from an isohexide-dioxalate compound of formula (I) according to claim 1, the polyoxalate compound  having formula (II)...". Note that article "The” indicated that compound of Formula (I) is same as compound of Formula (II) to the contrary of Formula (II); in addition Formula (II) encompasses polymers of different molecular weight ( z is up to 1000), which are not compounds in view of terminology accepted in the art. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurachi et al (JP 2006-161017 – Abstract and Translation are attached). 
8.1.	Regarding Claims 5-7 Kurachi disclosed polyester comprising residue of ISB ( isosorbide) or other stereo  isomers ( see [0015], [0019])  in range up 50 mole% based on all units of the copolyester as claimed by Applicant, residue of Oxalic acid in range up to  50 mole% based on all units of the copolyester, wherein polyester may additionally comprise one or more other diol(s) : "  1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,7-heptanediol, 1,8-octanediol, 1,9-nonanediol, 1,10-decanediol, 1,11-undecanediol, 1,12-dodecanediol, neopentyl glycol, and the like" – see [0024],[0025]. 
8.2.	According Kurachi polyester has Mn (number average molecular weight) of more than 10000 and up to 100000 (see [0014]).
	Therefore, Kurachi disclose substantially same random copolyester of oxalic acid, ISB (or Isomannide or Isoidide) and additional diols/glycols, wherein polyester has same range of Molecular weight, but silent with respect to alkyl terminal group ( R radical of Applicant's formula II). 
 However, because Kurachi disclosed that copolyester can be obtained by polycondensation of oxalic acid diesters (see [0017]): " dialkyl oxalate (e.g., dimethyl oxalate, diethyl oxalate, dibutyl oxalate", or because copolyester may comprise residue of different diols including ethylene glycol or others with number of carbon atoms less than 6, then same terminal R group(s) will be inherently present in copolyester disclosed by Kurachi. 
 For reasons above, Kurachi anticipates claimed subject matter of Applicant's claims 5-7.
8.3.	Alternatively, Kurachi renders obvious Applicant's claims 5-7 as established in the art: " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and it would be expected that polyester of Kurachi would have same terminal groups until unexpected results to the contrary can be shown.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        
/FRANCES TISCHLER/Primary Examiner, Art Unit 1765